Case 19-15847-jkf                                                                                                                                                                                                     Doc 13                                                                                                                       Filed 11/14/19 Entered 11/14/19 11:28:14                                                                                                 Desc Main
                                                                                                                                                                                                                                                                                                                                                   Document      Page 1 of 1
     16-02040-0Mo ntgomery County 16-00-17442-00-2 Renee D. McAlpinePottstown Schoo l Dis trict510 1 /2 Kin g Street,Pottstow nPennsy lvania1946466,5 40Potts town School D istrictPo ttstown School District16-0 2040-116-02 040-216-02 040-316-020 40-416-0204 0-5McAlpineMs. Renee D. McAlpine510 1/2 King Street510 1/2 King Street510 1 /2 King StreetPottstow n,,,,,,PA1946 4real estate taxes1,560.86 201503 39-15schoo l real estate taxesED




                                                                                                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                                  :      CHAPTER 13

Renee D. McAlpine                                                                                                                                                                                                                                                                                                                                                                                                                                       :
      Debtor
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :      CASE NO. 19-15847

                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                  REQUEST FOR NOTICES AND SERVICE OF PAPERS
       PLEASE TAKE NOTICE, that the undersigned, as counsel for Borough of Pottstown and
Pottstown School District, interested parties in the above-captioned bankruptcy case, hereby
requests, pursuant to U.S. Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§ 342 and
1109(b) of the U.S. Bankruptcy Code, that all notices given or required to be given and all papers
served or required to be served in these proceedings be also given to and served upon:
                                                                                                                                                  James R. Wood, Esquire
                                                                                                                                                Portnoff Law Associates, Ltd.
                                                                                                                                               2700 Horizon Drive, Suite 100
                                                                                                                                                  King of Prussia, PA 19406
                                                                                                                                 Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                                 jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                                       By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                            James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                            2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                            King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                            (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                            (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Attorney for Borough of Pottstown and
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Pottstown School District
16-02040-0/RFN/kad
